DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Danielson on 08/24/2022
           Claims 2, 8 and 18 are cancelled.
 	 In claim 3, line 1, replace word "claim 3” with --claim 1--.
           In claim 9, line 1, replace word "claim 8” with  --claim 7--.
           In claim 19, line 1, replace word "claim 18” with --claim 17--.
 	In the brief description of Drawing, replace word  “fig. 4 to fig. 8” with --Figs. 4, 5. 6A to 6C, 7 and fig. 8--.

The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  An embedded component package structure, comprising: a component having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; and an encapsulation layer covering the lateral surface of the component and having a third surface, wherein the third surface of the encapsulation layer is between the first surface of the component and the second surface of the component, wherein the encapsulation layer comprises a curved surface extending between the lateral surface of the component and the third surface of the encapsulation layer.

 	Claim 7, a component having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; and a first encapsulation layer covering a first region of the lateral surface of the component and exposing a second region of the lateral surface of the component, wherein the first encapsulation layer comprises a third surface, and the second region of the lateral surface of the component comprises a first sub-region and a second sub-region divided by an extension of the third surface of the first encapsulation layer.

 	Claim 17. A manufacturing method of an embedded component package structure, comprising: providing a supporting layer having a first surface and a second surface opposite to the first surface of the supporting layer; and placing a component on the first surface of the supporting layer such that the first surface of the supporting layer recesses toward the second surface of the supporting layer, wherein the component comprises a third surface adjacent to the first surface of the supporting layer, and wherein the component is placed on the first surface of the supporting layer such that the third surface of the component is at least partially between the first surface of the supporting layer and the second surface of the supporting layer.

3.         Claims 1, 3-7. 9-17 and 19-20 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” An embedded component package structure, comprising: a component having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; and an encapsulation layer covering the lateral surface of the component and having a third surface, wherein the third surface of the encapsulation layer is between the first surface of the component and the second surface of the component, wherein the encapsulation layer comprises a curved surface extending between the lateral surface of the component and the third surface of the encapsulation layer." as recited claim 1, “a component having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; and a first encapsulation layer covering a first region of the lateral surface of the component and exposing a second region of the lateral surface of the component, wherein the first encapsulation layer comprises a third surface, and the second region of the lateral surface of the component comprises a first sub-region and a second sub-region divided by an extension of the third surface of the first encapsulation layer”, as recited claim 7, “A manufacturing method of an embedded component package structure, comprising: providing a supporting layer having a first surface and a second surface opposite to the first surface of the supporting layer; and placing a component on the first surface of the supporting layer such that the first surface of the supporting layer recesses toward the second surface of the supporting layer, wherein the component comprises a third surface adjacent to the first surface of the supporting layer, and wherein the component is placed on the first surface of the supporting layer such that the third surface of the component is at least partially between the first surface of the supporting layer and the second surface of the supporting layer.” as recited claim 17.
           Claims 3-6. 9-16 and 19-20   are also allowed as being directly or indirectly dependent of the allowed base claims 1, 7 and 17.

 	The primary reason for allowance is the embedded component package structure enhances reliability of bonding and package processes for an embedded component such that the embedded component remains secured in a package substrate. These combinations have been found to be non-obvious over the prior art, hence claims 1, 3-7. 9-17 and 19-20 are allowed.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848